Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 01/14/2021, the following occurred.  No claims were amended.  
Claims 1-20 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-20 are the inclusion of the limitation in the claims, a computer implemented method for providing one or more products according to a unique machine-readable code, the method comprising: generating, via one or more processors, a unique machine-readable code associated with a medical prescription for one or more prescription products, transmitting the unique machine-readable code to a computing device of an individual associated with a retrieval of the one or more prescription products, detecting, via a scanning device at a point of retrieval of the one or more prescription products, a scan of the unique machine-readable code, the scan initiated by the individual at the point of retrieval, identifying, via the one or more processors, the one or more prescription products associated with the medical prescription, based upon the detected scan of the unique machine- readable code, and causing, via the one or more processors, the one or more prescription products to be dispensed at the point of retrieval.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Daniels:  U.S. Patent Application Publication U.S. 2006/0241807 A1
Miceli:  U.S. Patent US 9,193,491 B1
Ackerman:  WIPO Publication WO 2015/048496 A1
Anonymous, QR Code Prescription And Supplement Tracker, March 10 2015, IP.com, 
Bainbridge et al., Barcoding And Other Scanning Technologies To Improve Medication Safety In Hospitals, Australian Commission On Safety And Quality In Health Care, June 2017, ISBN: 978-1-925224-83-2, Pages 1-38

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686